On December 15, 2000, Donald L. Bailey, movant, filed an appeal from an order issued by the Board of Commissioners on the Unauthorized Practice of Law on December 11, 2000, that denied movant’s motion to set aside, vacate, or quash subpoena duces tecum issued on November 6, 2000, and set for compliance December 15, 2000. Movant also moved this court to set aside, vacate, or quash the subpoena duces tecum.
IT IS ORDERED by the court that the motion to set aside, vacate, or quash the subpoena duces tecum is denied as moot.
IT IS FURTHER ORDERED by the court that this case be, and hereby is, dismissed.